 


110 HR 5406 IH: To suspend temporarily the duty on over-the-range microwaves.
U.S. House of Representatives
2008-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5406 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2008 
Mr. Sullivan introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on over-the-range microwaves. 
 
 
1.Over-the-range microwaves 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902._._Microwave oven and range hood combinations with oven capacity exceeding 45.0 liters (provided for in subheading 8516.50.00)1.8%No changeNo changeOn or before 12/31/2011    .  
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
